Case: 4:20-cv-01019-JG Doc #: 15 Filed: 10/20/20 1 of 5. PageID #: 257



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
RONALD G. JOHNSON,                                    :       CASE NO. 4:20CV01019
                                                      :
                  Plaintiff,                          :
                                                      :
vs.                                                   :       ORDER OF DISMISSAL
                                                      :       [Resolving Doc. No. 1]
ANNETTE CHAMBERS-SMITH, et al.                        :
                                                      :
                  Defendants.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Pro se Plaintiff Ronald G. Johnson, an Ohio prisoner incarcerated in the Northeast Ohio

Correctional Center (NEOCC), filed this civil rights action under 42 U.S.C. § 1983 against

Annette Chambers-Smith, the Ohio Department of Rehabilitation and Correction Director; Carla

Black, auditor for the Ohio Bureau of Sentence Computation (BOSC); and “Ms. Thalheimer,

A.P.A. Chair.” 1 In his Complaint, Plaintiff alleges that Defendants are liable to him for

miscalculating his state criminal sentences, and he seeks an injunction ordering the Court to

correct his sentences as well as compensation for his “duplicate” sentences for which he

contends he is being falsely imprisoned. Plaintiff states that he received “almost 2-years of

additional incarceration” on his allied offenses from Fayette, Adams, and Highland counties;

Defendants failed to “toll” his “indefinite term from 2006-2018 while definite terms are served”;

and the BOSC “added an unauthorized definite term to [the] expiration of the indefinite term

from 8/30/2012 until 8/27/2024.” 2




1
    Doc. No. 1.
2
    Doc. No. 1 at PageID # 7.
Case: 4:20-cv-01019-JG Doc #: 15 Filed: 10/20/20 2 of 5. PageID #: 258

Case No. 4:20CV01019
Gwin, J.

I. Background

        Before Johnson’s Complaint was screened by the Court under the Prison Litigation

Reform Act, he filed the following motions: Motion to Proceed In Forma Pauperis (5/11/20);

Motion for Appointment of Counsel (5/11/20 and 7/10/20); Motion for Judgment by Default

(6/22/20); Motion for Preliminary Injunction (6/24/20); Motion for Judgment on the Pleadings

(7/15/20); Motion to Vacate the Money Award in Prayer or Relief and Motion for Entry on

Default Judgment, Judgment on the Pleadings, and Preliminary Injunction (7/20/20); and Motion

for Supplemental Pleadings (7/27/20). 3

        Plaintiff has already challenged (on essentially the same grounds) the computation of his

state criminal sentences in two prisoner civil rights actions filed in this Court. 4 The Court

dismissed the first action, explaining that “to the extent Plaintiff seeks damages for what he claims

is wrongful incarceration” in connection with alleged duplicate sentences, his action is barred by

the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994), which requires a plaintiff

to show that a challenged sentence has already been reversed on appeal in the Ohio courts or called

into question by a writ of habeas corpus. 5 The Court then dismissed Plaintiff’s second action

based on the same grounds, finding that the allegations in Plaintiff’s Complaint “do not suggest

that the state sentences [Plaintiff] challenges have been reversed on direct appeal or called into

question in any ways articulated in Heck.” 6

II. Standard of Review

        District courts are required under 28 U.S.C. § 1915A to review all complaints filed in

federal court in which a prisoner seeks redress from a governmental officer or employee, and to


3
  Doc. Nos. 2, 3, 5, 7, and 11-14.
4
  See Johnson v. Bowers, et al., No. 4:18CV0486 (N.D.Ohio, filed March 2, 2018) and Johnson v. Bowers, et al.,
No. 4:19CV2198 (N.D. Ohio, filed January 31, 2020).
5
  Johnson v. Bowers, et al., No. 4:18CV0486, Memorandum of Opinion and Order, Doc. No. 5 at PageID ##43-44.
6
  Johnson v. Bowers, et al., No. 4:19CV2198, Memorandum of Opinion and Order, Doc. No. 3 at PageID #46.
                                                      -2-
Case: 4:20-cv-01019-JG Doc #: 15 Filed: 10/20/20 3 of 5. PageID #: 259

Case No. 4:20CV01019
Gwin, J.

dismiss before service any such complaint that the Court determines is frivolous or malicious, fails

to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who

is immune from such relief. 7

        When determining whether a plaintiff has stated a claim upon which relief can be granted,

the court must construe the Complaint in the light most favorable to the plaintiff, accept all

factual allegations as true, and determine whether the Complaint contains “enough facts to state a

claim to relief that is plausible on its face.” 8 The plaintiff’s obligation to provide the grounds for

relief “requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” 9 Although a Complaint need not contain detailed factual allegations,

its “[f]actual allegations must be enough to raise a right to relief above the speculative level . . . on

the assumption that all the allegations in the complaint are true.” 10 The Court is “not bound to

accept as true a legal conclusion couched as a factual allegation.” 11

        The Supreme Court further explained the “plausibility” requirement, stating that “[a] claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” 12 Furthermore, “[t]he

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” 13 This determination is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” 14




7
  Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.2010).
8
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
9
  Id. at 555.
10
   Id. (Citation omitted.)
11
   Papasan v. Allain, 478 U.S. 265, 286 (1986).
12
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
13
   Id. (quoting Twombly, 550 U.S. at 556).
14
   Id. at 679.
                                                          -3-
Case: 4:20-cv-01019-JG Doc #: 15 Filed: 10/20/20 4 of 5. PageID #: 260

Case No. 4:20CV01019
Gwin, J.

III. Law and Analysis

        Here, Plaintiff alleges that his state sentences have been improperly calculated and he seeks

a sentence correction. To that extent, the Court cannot grant this relief in a civil rights action.

When a prisoner challenges his conviction or sentence, his sole remedy is habeas corpus. 15

“Challenges to the validity of any confinement or to particulars affecting its duration are the

province of habeas corpus…” 16

        Additionally, to the extent Plaintiff seeks damages for what he claims is wrongful

incarceration, he still cannot proceed in a civil rights action. In order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid, “a § 1983 plaintiff must

prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for

damages bearing that relationship to a conviction or sentence that has not been invalidated is not

cognizable under § 1983.” 17 Therefore, when a state prisoner seeks damages in a § 1983 suit,

“the court must consider whether a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated.” 18 If,

however, the Court determines that the plaintiff’s claims, even if successful, will not demonstrate

the invalidity of any outstanding criminal judgment against the Plaintiff, the action should be

allowed to proceed, in the absence of some other bar to the suit. 19


15
   Muhammed v. Close, 540 U.S. 749, 750 (2004)(Citation omitted.)
16
   Id.
17
   Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
18
   Id. at 487.
19
   Id.
                                                      -4-
Case: 4:20-cv-01019-JG Doc #: 15 Filed: 10/20/20 5 of 5. PageID #: 261

Case No. 4:20CV01019
Gwin, J.

        Here, Plaintiff directly challenges the computation of his sentence. A judgment of false

imprisonment would necessarily imply that his sentence as calculated is invalid. He must

therefore allege that his sentence was corrected in the Ohio courts or by a Writ of Habeas

Corpus. Because the allegations in Plaintiff’s Complaint do not suggest that the state sentences

he challenges have been reversed on appeal or called into question in any of the ways articulated

by Heck, Plaintiff cannot proceed with a damages action challenging his sentence. 20 His

Complaint therefore fails to allege any plausible damages claim upon which relief can be

granted.

        Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915A. In light of the

Court’s decision, all pending motions noted in this Order (Doc. Nos. 2, 3, 5, 7, and 11-14) are

denied as moot. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

        IT IS SO ORDERED.




Dated: October 20, 2020                                     s/ James S. Gwin
                                                           JAMES S. GWIN
                                                           UNITED STATES DISTRICT JUDGE




20
  See Longacre v. Mich. Dep’t of Corr., No. 2:14CV10, 2014 WL 3953194 (W.D.Mich. Aug. 13, 2014) (dismissing
§ 1983 claim alleging that the manner in which the plaintiff’s sentence had been calculated would keep him in
prison past his proper release date as barred by Heck), aff’d, Longacre v. MDOC, No. 14-2119 (6th Cir. June 1,
2015).
                                                     -5-
